Citation Nr: 1104165	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-36 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) in March 2007.  A transcript of the testimony 
offered at this hearing has been associated with the record.

In June 2009, the Board held that new and material evidence had 
been presented to reopen the claim and remanded the matter for 
additional procedural and evidentiary development.


FINDING OF FACT

1.  Pes planus was noted upon the Veteran's enlistment to active 
service.

2.  The Veteran's bilateral foot disability pre-existed his 
period of service, did not increase in severity during service, 
and was not permanently worsened beyond the natural progress of 
the pre-existing disability by his military service.


CONCLUSION OF LAW

A bilateral foot disability was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in June 2005, August 2005 and 
July 2009 that were issued prior to the initial RO decision in 
this matter.  The letters provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the July 2009 letter informed 
the Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  The claim 
was thereafter readjudicated, curing the timing defect.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and a VA examination report dated in October 2009.  
Moreover, the Veteran's statements in support of the claim are of 
record, including testimony provided at a March 2007 before a 
Decision Review Officer.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre- 
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).

A Veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, accepted, 
and enrolled for service, or where clear and unmistakable 
evidence establishes that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1132, 1137.  The presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id. at (b)(1).

In essence, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the Veteran's disability was both preexisting and not aggravated 
by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153.  If 
this burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the Veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but may instead bring a claim for 
service-connected aggravation of that disorder.  In that case, 
section 1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096.

The Board notes that the Veteran, upon examination at entrance 
into service dated in August 1959, was noted to have third degree 
bilateral pes planus.  

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation of that 
disorder during service.  38 U.S.C.A § 1153; 38 C.F.R. § 
3.306(b); see Wagner, 370 F.3d at 1096.  A preexisting injury or 
disease will be considered to have been aggravated in military, 
naval or air service, where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  Independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).

The medical evidence in the service treatment records does not 
indicate that the Veteran's bilateral foot disability increased 
in severity during military service.  Indeed, the service 
treatment records contain only two complaints of bilateral foot 
pain, both dated in February 1980.  At that time, he presented 
with complaints of bilateral foot and heel pain, which was 
aggravated by activity, and was prescribed arches. 

Post-service, upon VA examination dated in November 1980, the 
Veteran alleged that he began experiencing difficulties with his 
flat feet during service, especially in his heels.   He had been 
prescribed arch supports but they did not help much and he 
discontinued using them.  Physical examination demonstrated flat 
pronated feet with some tenderness deep in the long arch and in 
the belly of the posterior tibial muscle.  The Veteran was 
diagnosed with symptomatic pronated week feet.

The Board notes that there is no post-service objective evidence 
of treatment or complaints referable to the Veteran's bilateral 
foot disability from 1980 to 1999.  The first notation of 
treatment for foot complaints is dated in June 1999.  At that 
time, the Veteran began seeing a podiatrist due to complaints of 
sore and aching feet at the end of the day that had been 
progressively worsening.  He was prescribed orthotics.

Furthermore, a VA medical expert determined that the Veteran's 
bilateral foot disability was not aggravated during military 
service.  Specifically, the VA examiner opined upon VA 
examination dated in October 2009 that the Veteran's preexisting 
disability was not permanently aggravated by marching and running 
in service.  This opinion was based upon the Veteran's physical 
examination, review of the claims folder and consultation of 
several reference books.     

The Veteran has submitted and testified that his bilateral foot 
disability was aggravated during service.  Prior to service, he 
had not experienced any pain in his feet; however, he developed 
foot pain during service from standing watches on metal decks, 
which had continued since his discharge.  The Veteran also 
indicated that had not sought treatment for a good length of time 
for his foot pain due to his lack of health insurance. 

The Veteran is competent to report as to his lay observable foot 
pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to 
the extent he contends that his symptomatology became permanently 
worse as a result of service, this is not supported by the 
record.  Indeed, no foot complaints were noted upon his 
retirement examination in June 1980.  Moreover, while the Veteran 
did file a claim of service connection for flat feet shortly 
following service, once this was denied he made to further 
attempt to seek compensation benefits until 2005, suggesting that 
his symptoms had not permanently worsened on discharge from 
active duty.  Finally, a VA examiner with a podiatric specialty 
found that there had been no aggravation as a result of the 
Veteran's service.  As such conclusion was reached based on a 
review of the record and relevant medical texts, it is deemed 
probative.

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's bilateral foot disorder 
existed prior to service and it was not aggravated during 
military service.  Accordingly, entitlement to service connection 
for a bilateral foot disorder is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.




ORDER

Service connection for a bilateral foot disability is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


